RICHARD B. TEITELMAN, Chief Justice.
I respectfully dissent. The evidence in this case establishes that Ms. Fendler was warned three times that she needed to enter specific start and end times for each employee. The evidence also shows that Ms. Fendler failed repeatedly to follow her supervisor’s instructions to verify payroll by entering specific start and end times for each employee. However, the evidence fails to show that Ms. Fendler’s actions constituted a deliberate disregard of her employer’s interests so as to qualify as “misconduct” disqualifying her from receiving unemployment benefits.
As the principal opinion notes, the determination of whether an employee engaged in misconduct is a question of law. Appellate courts are not bound by the commission’s conclusions of law or its application of the law to the facts. Korkutovic v. Gamel Co., 284 S.W.3d 653, 656 (Mo.App.2009). Moreover, this Court’s review of whether the record establishes misconduct must be guided by the legislature’s mandate that the unemployment security law “shall be liberally construed to accomplish its purpose to promote employment security ... by providing compensation to individuals in respect to their unemployment.” Section 288.020.2. This means that “[disqualifying provisions are construed strictly against the disallowance of benefits.” St. John’s Mercy Health System v. Div. of Employment Sec., 273 S.W.3d 510, 514 (Mo. banc 2009).
In this case, a strict construction of the term “misconduct” leads to the conclusion that the commission erred in denying Ms. Fendler unemployment compensation benefits. Although it is undisputed that Ms. Fendler failed to execute her employer’s directive to verify payroll by entering specific start and end times for each employ*592ee, it is also true that there is no evidence directly supporting a finding that Ms. Fen-dler’s conduct was willful as opposed to negligent. Instead, the conclusion that Ms. Fendler engaged in willful misconduct is really an inference drawn from the fact that Ms. Fendler failed repeatedly to verify payroll according to her supervisor’s instructions. “While the violation of an employer’s reasonable work rule can constitute misconduct, Moore v. Swisher Mower & Machine Co., Inc., 49 S.W.3d 731, 740 (Mo.App.2001), there is a ‘vast distinction’ between conduct that would justify an employer in terminating an employee and conduct that is misconduct for purposes of denying unemployment benefits, Pemiscot County Memorial Hospital v. Missouri Labor and Industrial Relations Commission, 897 S.W.2d 222, 226 (Mo.App.1995).” Williams v. Enterprise Rent-A-Car Shared Servs., LLC, 297 S.W.3d 139, 144 (Mo.App.2009). Consequently, Ms. Fendler’s failure to follow her supervisor’s instructions does not necessarily provide a basis for disqualifying her from receiving unemployment benefits. See, e.g., Duncan v. Accent Marketing, LLC, 328 S.W.3d 488 (Mo.App.2010)(failure to follow repeated warnings did not establish misconduct); Frisella v. Deuster Elec. Inc., 269 S.W.3d 895, 899 (Mo.App.2008)(failure to follow employer’s instructions did not constitute evidence of willful misconduct).
Instead of drawing a disputed inference in favor of the employer, I would apply the rule of strict construction required by section 228.020.2 and hold that the facts of this case demonstrate that Ms. Fendler was negligent and that the commission erred in concluding that she engaged in willful misconduct that disqualified her from receiving unemployment compensation benefits.
The commission’s decision should be reversed.